Title: From Thomas Jefferson to Elizabeth House Trist, 9 April 1797
From: Jefferson, Thomas
To: Trist, Elizabeth House


                    
                        Dear Madam
                        Monticello Apr. 9. 97.
                    
                    We feel too much interested here in the dispositions you expressed to become our neighbor, not to be attentive to any occasion which may favor it. A Mr. Lewis, my next door neighbor, having determined to remove to Kentuckey this fall offers his lands adjoining me for sale. The tract contains 700. acres, scarcely an acre of it but of first rate quality, tho’ a part of what has been cleared has been too severely cropped. It is all however easily recoverable. The lands, like all in our neighborhood consist of hill and dale, except about 30. acres of good meadow. A bold creek (Moore’s creek) runs through the middle of it, and furnishes a fine mill seat at it’s entrance into the river. On one side the tract borders on Charlottesville, and on me on the other side. The farm on which he lives has about 300. acres cleared, with a dwelling house newly built by himself on this plan  containing 2. good rooms, with garrets above, a cellar and a kitchen below; but finding the kitchen below not so agreeable, he built a separate one. The house is pleasantly situated on an eminence commanding a sublime prospect on the North, but too close under a mountain on the South. The soil capitally excellent for wheat, rye and red clover, consequently admitting the most approved husbandry. It is 2. miles from Charlottesville, 3 1/2 from the little town of Milton where our navigation begins, 3 1/2 from Colo. Monroe’s,  3 1/2 from where your old acquaintance (Martha) will perhaps settle, 1. mile from where another acquaintance may possibly be settled, and half a mile from Monticello. There is a second and smaller farm opened in the farther part of the tract. Mr. Lewis values his houses and mill seat at £750. to 800.£ our money, and the lands at £1300. asking £2100. or 7000. Doll. for the whole. This is rating the lands at 6D.—19c. the acre which is about 25. per cent higher than such lands have been usually sold at in this neighborhood. However their adjacency to Charlottesville admitting a part of the lands to be sold in lots at three or four pounds the acre, entitles them to more than the usual price. The lands can be entered on at seed-time of the next autumn. Should the features of this purchase be pleasing to yourself and my friend Browse, I would earnestly recommend to him to come on and see the lands, as I do not think such another situation likely to be offered soon. I do not know how to invite you for this summer, because about midsummer we take the roof off of the whole of our house, except two rooms where I shall stay myself, and my family will be obliged to go elsewhere for shelter.—I have been at home and alone ever since I returned from Philadelphia, my daughters being both at Mr. Randolph’s farm below Richmond. He is at Richmond inoculating his two elder children, the mother being kept away by the suckling who being cutting teeth cannot be inoculated. I question whether they will come here till I shall be set out for Philadelphia, for I just learn that Congress is called there the 15th. of next month, when I shall expect the pleasure of seeing you there. Perhaps when I return may be time enough for Browse to come and reconnoitre the proposed purchase: as I do not yet hear that any body is treating for it. Ever since my return home I have been (as far as confinement by a rheumatism would permit me) in the enjoiment of our delicious spring. On the day I had the pleasure of seeing you in Philadelphia my peach and cherry trees blossomed, to wit, on the 9th. of March. I passed Fredericksburg 9. days after, and the buds were not opening. There is a great difference for the better between the climate of this place and Frederickbg and still more of Alexandria. Our cold season is a month shorter, the warm one that much longer, and both more temperate. Adieu à revoir. Your affectionate friend & servt
                    
                        Th: Jefferson
                    
                